Wheeler, J.
The defendants were common carriers, according to the rule laid down by this Court in the case of Chevaillier v. Strahan. (2 Tex. R. 115.) The doctrine of the law respecting the liability of common carriers was well considered in that case, and is too well settled to require further examination here. There manifestly is nothing in this case to take it out of the general rule in respect to the liability of common carriers, as laid down by this Court in the case of Chevaillier v. Strahan. In the charge to the jury and the refusal of a new trial, the Court was doubtless influenced by the case of Chevaillier v. Patton. (10 Tex. R. 344.) But that was a particular and excepted case, having especial and exclusive reference to that particular mode of transportation. Upon the facts of that case, it was settled, and rightly, on principle, that the carrier was not responsible for a loss which occurred from causes necessarily incident to that mode of transportation, which was as well known to the person who shipped the goods as to the carrier. It was not intended, as-the Opinion shows, to unsettle any principle of the law respecting the liability of common carriers; and it is expressly stated that the exception was not to be extended so as to conflict, in any degree, with the Opinion of the Court in Chevaillier v. Strahan. It is unnecessary to repeat here the doctrines of that Opinion. They are as clearly and firmly settled by the *231uninterrupted current of decisions in the English and American Courts, as any principles of the law can be : they are not to be overturned or shaken by any thing short of legislative enactment; and they apply in their full force to the facts of the present case. It is a very different case from that of shipping cotton upon an .open boat, knowing that it was not and would not be covered so as to protect it from the weather. It can not be pretended that goods may not be conveyed securely in a covered wagon, without being exposed to injury from rain ; and he who undertakes their transportation in this mode, as a common carrier, insures their carriage securely and without injury from any such cause. The owner confides them to his care and discretion, and he is responsible if they sustain injury, unless it be in the excepted eases. (2 Kent, Com. 591; Chevaillier v. Strahan, and cases cited.) The charge of the Court was inapplicable to the case and calculated to mislead; and the verdict, as to the defendant Carr, was contrary to law and the evidence. The plea of infancy of the defendant Sanford was sustained by the proof; and, as to him, the judgment is affirmed ; but as to the defendant Carr, it is erroneous, and must be reversed and the cause remanded for a new trial.
Ordered accordingly.